Acknowledgement
This Corrected Notice of Allowance is in response to amendments filed 12/15/2021.
Reasons for Allowance
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Uesugi (US 2011/0246252 A1) and Schaffer et al. (US 2020/0317084 A1), taken alone or in combination, does not teach the claimed method, system, and non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising: 
monitoring an operation of a mobile system; 
determining that the operation comprises the mobile system being designated a carrier of a priority item; 
detecting that the mobile system requires charging of a rechargeable battery during the operation; 
in response to the detecting, determining a location, a time, and a charging station of charging stations to charge the rechargeable battery at the location and the time based on the operation of the mobile system being designated the carrier of the priority item, and charging information for the charging stations, wherein the charging station is a mobile charging station;  
assigning the charging station to the mobile system to charge the rechargeable battery at the location and the time; and 
sending respective navigation instructions to the mobile system and the charging station for use by the mobile system and the charging station in arriving at the location at the time.
Specifically, Uesugi discloses a similar system that monitors an operation of a mobile system (see ¶0125-0132), determines that the operation comprises the mobile system being designated a carrier of a priority item (see ¶0135-0137, ¶0125-0132), detects that the mobile system requires charging of a rechargeable battery during the operation (see Figure 16, step S35), in response to the detecting, determes a location, a time, and a charging station of charging stations to charge the rechargeable battery at the location and the time based on the operation of the mobile system being designated the carrier of the priority item, and charging information for the charging stations (see ¶0137-0148, ¶0152-0153), and assigns the charging station to the mobile system to charge the rechargeable battery at the location and the time (see ¶0146-0148, ¶0152-0153). However, Uesugi teaches the charging station as a stationary charging station and does not disclose the charging station as a mobile charging station, where navigation instructions are sent to the mobile system and the charging station for use by both the mobile system and the charging station to arrive at the location at the time in order to charge the rechargeable battery at the location and the time, as claimed.
Schaffer et al. discloses a similar system where a mobile system is charged by a mobile charging station (see ¶0026, ¶0022). However, Schaffer et al.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 6/11/2021 and discussed in the interview held on 8/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661